Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	Invitation to Participate in DSMER Pilot Program
3.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to identifying within a document a set of text portions and corresponding document entities; classifying each text portion of a subset of text portions according to a binary classification scheme to establish classified text portions within the set of text portions; associating non-classified text portions with classified text portions according to document entities corresponding to the text portions; classifying the non-classified text portions according to associations with classified text portions; identifying a set of document entities associated with text portions having a first classification; determining a set of chatbot entities associated with question-answer pairs formed by a chatbot; and identifying gap entities present within the set of document entities and not present within the set of chatbot entities; wherein: the gap entities represent the knowledge gaps of the chatbot.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human identifying within a document a set of text portions and corresponding document entities; classifying each text portion of a subset of text portions….; associating non-classified text portions with classified text portions …; classifying the non-classified text portions according to associations with classified text portions; identifying a set of document entities associated with text portions having a first classification; determining a set of chatbot entities associated with question-answer pairs formed 
The dependent claims further refer and describe sorting the set of text portions by corresponding document entities; and selecting the subset of text portions to include each document entity represented in the set of text portions (claims 2, 9, 16); describing the chatbot as haing domain knowledge of a first field, the domain knowledge being based on a knowledge base (Claims 3, 10, 17); defining that the knowledge base includes the document (claims 4, 11, 18);  displaying the identified gap entities and corresponding text portions associated with the identified gap entities (claims 5, 12, 19); correlating each identified gap entity with a set of entities relevant to a first field of study; determining a relevance value for each identified gap entity based on a degree of correlation to the first field of study; and displaying a list of the identified gap entities ordered according to the relevance value of each gap entity; wherein: the document contains data about the first field of study (claims 6, 13, 19); determining to approve the chatbot based on the number of gap entities being below a threshold count (claims 7, 14, 20).  They do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel (US 2019/0171758) in view of Chu (US 20190155947).
As per claim 1, Pinel teaches identifying within a document a set of text portions and corresponding document entities ([0015]- [0016], performing entity identification or extraction from the answers portions of a received document); 
classifying each text portion of a subset of text portions according to a binary classification scheme to establish classified text portions within the set of text portions ([0056], classifying answers or answer fragment as the answer to a given question or no (yes/no));
identifying a set of document entities associated with text portions having a first classification ([0022]- [0023], analyzing the received questions-answers document, extracting entities to the answers portions, and determining entities of interest); 
(Fig. 2 and corresponding paragraphs starting at [0020], wherein illustrated operations of generating entities for use by the chatbot 108); and 
identifying gap entities present within the set of document entities and not present within the set of chatbot entities; wherein: the gap entities represent the knowledge gaps of the chatbot ([0000], determining a set of one or more focus entities from the plurality of entities; determining if the triplet includes a focus entity of the set of one or more focus entities).
Piney does not explicitly disclose associating non-classified text portions with classified text portions according to document entities corresponding to the text portions; and classifying the non-classified text portions according to associations with classified text portions.
Chu in the same field of endeavor teaches associating unlabeled or non-classified text data with classified data, and using the labeled data as training data to classify the non-classified data (Abstract, 0005], and [0057]).  Therefore, it would have been obvious at the time the application was filed to use Chu’s feature of associating unlabeled or non-classified text data with classified data, and using the labeled data as training data to classify the non-classified data with the system of Piney, in order to improve the accuracy of textual data classification learning model and, in turn, the digital assistants.
As per claim 2, Pinel teaches sorting the set of text portions by corresponding document entities; and selecting the subset of text portions to include each document entity represented in the set of text portions (Fig. 3 and [0043]- [0044], wherein the set of text portions by corresponding document entities are sorted in tree structures where the top level nodes of the trees are focus entities, and subset of text portions are selected to include document entities) .
As per claim 3, Pinel teaches wherein the chatbot has domain knowledge of a first field, the domain knowledge being based on a knowledge base (the chatbot has domain knowledge of a first field, i.e. medicine, [0028]-[0029], Fig. 3).
As per claim 4, Pinel teaches wherein the knowledge base includes the document ([0015], wherein the knowledge base includes questions/answer documents).
As per claim 7, Pinel teaches determining to approve the chatbot based on the number of gap entities being below a threshold count ([0058]-[0062], when at least one slot is not filled, which means that the number of gaps entities is above the threshold, the flow proceeds to block 432 where the chatbot is disapproved).
As per claims 8-11, 14, Piney teaches a computer readable medium ([0064]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-4 and 7. 
As per claims 15-17, 20, system claims 15-17, 20 and method claims 1-4, 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claims 15-17, 20 are similarly rejected under the same rationale as applied above with respect to method claims 1-4, 7. 

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel (US 2019/0171758) in view Chu (US 20190155947), and further in view of Yamamoto (US 20180046706).
With regard claims 5, 12, 18, Pinel in view of Chu does not explicitly disclose displaying the identified gap entities and corresponding text portions associated with the identified gap entities.  However, displaying identified gap entities and corresponding text portions is well known in the 
As per claim 6, 13, 19, the prior art does not teach correlating each identified gap entity with a set of entities relevant to a first field of study; determining a relevance value for each identified gap entity based on a degree of correlation to the first field of study; and displaying a list of the identified gap entities ordered according to the relevance value of each gap entity; wherein: the document contains data about the first field of study.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659